Order, Supreme Court, New York County (Helen Freedman, J.), entered September 26, 1994, which, inter alia, granted the motion of defendant National Union Fire Insurance of Pittsburgh ("National”) for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
The evidence clearly demonstrates that Walter Kaye Associates was an insurance broker for plaintiff and not an insurance agent of defendant National. Accordingly, any negligence on the part of Walter Kaye in procuring insurance for plaintiff cannot be imputed to defendant National (see, Matco Prods. v Boston Old Colony Ins. Co., 104 AD2d 793, 796). Indeed, National has performed its obligations pursuant to the insurance policy in effect at the time of plaintiff’s loss. Concur— Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.